Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2. 	Claims 1-4 contain allowable subject matter.
3.	The following is an examiner’s statement of reasons for allowance: As indicated in the previous office action, although the claims contain allowable subject matter, the claims are rejected under double patenting rejection.  Applicant has filed a terminal disclaimer; therefore, the previous double patenting rejection has been withdrawn.
The prior art fail to teach the particular limitation in combination with all the
limitations of the claim w/r to claim 1, perform a non-contention-based RA procedure
using the resource information of the RA procedure for the BFR in the first cell of the
base station before a timer corresponding to the timer information expires.
Claims 2-4 depend on claim 1, therefore, claims 2-4 are allowed as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
August 5, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467